DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a device.
Group II, claim(s) 15-20, drawn to a method of manufacture.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
There is lack unity of invention because even though the inventions of these groups require the technical feature of “a color filter layer disposed on the encapsulation layer, and the color filter layer comprising a first color filter layer, a second color filter layer, and a third color filter layer, wherein the first color filter layer corresponds to the first light emitting units and the non-light emitting regions, the second color filter layer corresponds to the second light emitting units and the non-light emitting regions, the third color filter layer corresponds to the third light emitting units and the non-light emitting regions, and on the encapsulation layer corresponding to the non-light emitting regions, the first color filter layer, the second color filter layer, and the third color filter layer are sequentially stacked to form a light shielding portion”, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Yu et al (CN 109065754 : Fig 2-4 and [0044-0066]) in view of Haiyan et al (CN104932139 A) in Abstract and Fig 8.  In Figs 1- 8, Haiyan specifically discloses the formation of a composite color filter layer (that acts as a black matrix layer i.e a non-light emitting region) comprising the first color filter layer, the second color filter layer, and the third color filter layer that are sequentially stacked wherein the first color filter layer corresponds to a first light emitting region, the second color filter layer corresponds to a second light emitting region and a third color filter corresponds to a  third light emitting region.
Yu further discloses the remaining limitations of the independent claims as follows: Yu discloses an OLED display panel and a preparation method thereof (description, paragraphs 41-66. and figures 2-4). The display panel comprises a base substrate 20. a thin-film transistor array layer 21. a pixel definition layer 22. a pixel unit 33 (an organic light-emitting layer), a thin-film encapsulation layer 35. and a color film layer 36. The preparation method comprises: sequentially manufacturing the thin- film transistor array layer and the pixel definition layer on the base substrate, wherein the pixel definition layer comprises a plurality of pixel regions (light-emitting regions) and non-light-emitting regions located between the pixel regions; forming pixel units in the pixel regions, the pixel units comprising a plurality of red subpixels, green subpixels, and blue subpixels (a first light-emitting unit to a third light-emitting unit) that are distributed at intervals; forming the thin-film encapsulation layer on the pixel definition layer and the pixel units; providing the color film layer on the thin-film encapsulation layer, the color film layer comprising red color filter layers, green color filter layers, and blue color filter layers corresponding to the red subpixels, the green subpixels, and the blue subpixels (a first color filter layer to a third color filter layer). Thus, the combination of Yu and Haiyan discloses all of claims 1, 8 and 13.
A telephone call was made to Attorney LaRose on 5/12/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811